This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOHN BASSETT,

 3                  Petitioner-Appellant,

 4 v.                                                                                   No. 34,756

 5 NEW MEXICO RACING
 6 COMMISSION,

 7                  Respondent-Appellee.


 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Denise Barela Shepherd, District Judge

10 J. Preston Paschall
11 Las Cruces, NM

12 for Appellant

13 Hector H. Balderas, Attorney General
14 Richard B. Word, Assistant Attorney General
15 Santa Fe, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 KENNEDY, Judge.
 1   {1}   Appellant John H. Bassett (Petitioner) appeals form a district court order

 2 affirming an administrative decision of the New Mexico Racing Commission. Our

 3 calendar notice proposed to dismiss. Petitioner has responded with a memorandum in

 4 opposition. We dismiss the appeal.

 5   {2}   In his memorandum in opposition, Defendant concedes that Rule 12-505

 6 NMRA governs this Court’s review of the district court’s decision. See Rule 1-075(V)

 7 (“An aggrieved party may seek further review of an order or judgment of the district

 8 court in accordance with Rule 12-505 NMRA of the Rules of Appellate Procedure.”).

 9 Rather than a direct appeal, Rule 12-505(B), (C) requires a party to seek discretionary

10 review in this Court by filing a petition for writ of certiorari in this Court within thirty

11 days after entry of the final action by the district court.

12   {3}   In this case, Petitioner did not file a petition for writ of certiorari within thirty

13 days of entry of the final order. Instead, he filed a notice of appeal in district court [RP

14 487], and then a docketing statement in this Court. In Wakeland v. New Mexico

15 Department of Workforce Solutions, 2012-NMCA-021, ¶ 13, 274 P.3d 766, we held

16 that a notice of appeal alone is not an adequate substitution for a petition for writ of

17 certiorari. We did, however, hold that a non-conforming document, such as a

18 docketing statement, will be considered as a petition for writ of certiorari where the


                                                 2
 1 document provides sufficient information to allow assessment of the merits of the

 2 petition and was filed in this Court within the time limits for filing a petition for writ

 3 of certiorari. Id. ¶¶ 7, 16, 18. In this case, the docketing statement was not filed within

 4 the thirty days required for a petition for certiorari. See Rule 12-505(C) (stating that

 5 a petition for writ of certiorari shall be filed within thirty days after entry of the final

 6 action by the district court); see also See Gulf Oil Corp. v. Rota-Cone Field Operating

 7 Co., 1973-NMSC-107, ¶ 2, 85 N.M. 636, 515 P.2d 640 (per curiam) (holding that, as

 8 with the time requirement for a notice of appeal, the timely filing of a petition for writ

 9 of certiorari is a mandatory precondition to the exercise of an appellate court’s

10 jurisdiction that will not be excused absent unusual circumstances). Accordingly, our

11 calendar notice proposed to dismiss the appeal.

12   {4}   In his memorandum in opposition, Petitioner argues that we should overlook

13 the deficiencies in this case because counsel’s failure to file a timely petition was due

14 to excusable neglect. Petitioner refers us to Kinder Morgan CO2 Co., L.P. v. State

15 Taxation & Revenue Dep’t, 2009-NMCA-019, 145 N.M. 579, 203 P.3d 110, for the

16 proposition that the excusable neglect of a party’s counsel may be considered.

17 However, that case involved Rule 1-060(B)(1) NMRA, which expressly provides for

18 excusable neglect to be a basis for setting aside a judgment, and does not apply to


                                                3
 1 appeals. Kindermorgan, 2009-NMCA-019, ¶ 13. We may excuse the late filing if it

 2 was due to unusual circumstances. Mascarenas v. City of Albuquerque, 2012-NMCA-

 3 031, ¶ 23, 274 P.3d 781. Unusual circumstances that justify the untimely filing of a

 4 petition for writ of certiorari exist when “(1) there is error on the part of the court, or

 5 (2) when the filing is not very late, and there are other unusual circumstances that

 6 were not caused by the court system but that were not within the control of the party

 7 seeking appellate review.” Id. The first ground does not apply here, and Petitioner’s

 8 excusable neglect argument by its very nature does not satisfy the second prong.

 9 Finally, to the extent that Petitioner is referring us to recently filed case law in this

10 Court which is relevant to the underlying merits [MIO 6], we do not deem it necessary

11 to address this in light of our dismissal of the notice of appeal, and its implicit denial

12 of any attempt to file a Rule 12-505 petition.

13   {5}   Based on the foregoing discussion, we dismiss.

14   {6}   IT IS SO ORDERED.


15                                                  _______________________________
16                                                  RODERICK T. KENNEDY, Judge
17 WE CONCUR:


18 ___________________________________
19 JAMES J. WECHSLER, Judge

                                                4
1 ___________________________________
2 M. MONICA ZAMORA, Judge




                                  5